Mr. Justice Todd, Jr.,
delivered the opinion of the court.
We refused to issue the writ of certiorari sought by the Treasurer of Puerto Rico in this case because the question involved, that is, whether husband and wife in Puerto Rico, prior to January 1, 1940, were required to file a joint return, reporting the income of both, has been decided by us to the contrary in Casals v. Sancho Bonet, 53 P.R.R. 609 and Ballester v. Court of Tax Appeals, 61 P.R.R. 460, pursuant to §24(b) 1 of the Income Tax Act of 1925 (p. 400).
The petitioner has moved for a reconsideration of our refusal to issue the writ on the ground that the Casals case supra, should be reversed.
In the Ballester case supra, we made an extensive study of this matter and, referring to the Casals case, we expressly held that:
“. . . In speaking of 'separate income’ at page 616 of that case, this court was merely referring to the fact that the Legislature had authorized the wife to report one-half of the community income in a separate return. Neither that statutory provision nor the present provision for a single joint return established any rule of property. Each ivas a method of reporting and calculating taxes and neither added to nor substracted from the substantive property rights as such of the respective parties. ...”
We ratify our opinion that the Legislature of Puerlo Rico had and has authority to require either a joint or sop-*417arate return by husband and wife, and that in choosing either form, no rule of property is established.
The motion for reconsideration is denied.
Mr. Chief Justice Del Toro and Mr. Justice Travieso did not participate herein.